In the former opinion in this case we were in error in saying, that under amended section 16 of article 5 of the Constitution, the County Courts have power to issue the extraordinary writs of injunction and mandamus "only when necessary to enforce their jurisdiction." The original section reads in part as follows: "And the County Courts and the judges thereof shall have power to issue writs of mandamus, injunction, and all other writs necessary to the enforcement of the jurisdiction of said courts." The corresponding provision of the amended section is as follows: "And the County Court or the judge thereof shall have power to issue writs of injunction, mandamus, and all writs necessary to the enforcement of the jurisdiction of said court." The omission from the amendment of the word "other" had escaped our notice until called to our attention by the argument in support of this motion. It results, from the previous decisions of this court, that the omission of the word materially changes the meaning of the provision, and enlarges the power of the County Court to issue writs of mandamus and injunction. Anderson County v. Kennedy, 58 Tex. 616; Carlisle v. Coffee, 59 Tex. 391
[59 Tex. 391].
Our purpose in making these remarks is merely to correct this error; for we are of opinion, that the change of construction wrought by the *Page 297 
change of language in the amendment does not affect the questions certified for our determination. The case in question is a proceeding in the nature of a writ of quo warranto to try the title to an office. The provision quoted from amended section 16 of article 5 of the Constitution does not confer jurisdiction upon the County Courts over such a case; and if they have jurisdiction, it must be by virtue of the general provision which empowers them to hear and determine causes in which the value of the thing in controversy is $500 or more and does not exceed $1000, exclusive of interest. It is held in the former opinion, that the general provision did not give the jurisdiction.
The motion for a rehearing is overruled.
Overruled.
Delivered May 30, 1895.